DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 – 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 28 of U.S. Patent No. 11,199,393 to Moore et al. (hereinafter Moore). 	Regarding claim 19, although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims include a light source, amplitude modulation circuitry, an optical splitter, an optical delayer, control circuitry, a phase modulator and optical fiber segments but do not disclose that the phase modulator is a solid state phase modulator. 	However, in Moore, the phase modulator includes different types of phase modulators.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate a solid state phase modulator since these are well-known types of modulators.
Regarding claim 20, the device further comprises an outgoing optical splitter and an incoming optical combiner, the outgoing optical splitter being optically coupled to the light source and being configured to split light received at the outgoing optical splitter and transmit the split light out each of multiple outputs of the outgoing optical splitter, and wherein the incoming optical combiner is optically coupled to receiver circuitry and is configured to combine light received at each of multiple inputs of the incoming optical combiner and transmit the combined light to the receiver circuitry (See claim 18 of Moore).
Regarding claim 21, one or more filter and balance units are optically coupled to one or more of the multiple inputs of the incoming optical combiner (See claim 19 of Moore).
Regarding claim 22, one or more optical circulators are optically coupled to each of the one or more optical fiber segments, wherein, for each optical fiber segment, light sent from the interrogator to the optical fiber segment passes through the optical circulator, is reflected off FBGs comprised in the optical fiber segment, and is redirected by the circulator to receiver circuitry comprised in the interrogator (See claim 20 of Moore).
Regarding claim 23, the system further comprises one or more lead- in optical fiber segments optically coupling the interrogator to each of the one or more optical circulators, and one or more return optical fiber segments optically coupling each of the one or more optical circulators to the receiver circuitry (See claim 21 of Moore).
Regarding claim 24, an outgoing optical splitter is optically coupled to the light source and is configured to split light received at the outgoing optical splitter and transmit the split light out each of multiple outputs of the outgoing optical splitter, and wherein the one or more lead-in optical fiber segments are optically coupled to the multiple outputs of the outgoing optical splitter (See claim 21 of Moore).
Regarding claim 25, an incoming optical combiner is optically coupled to receiver circuitry and is configured to combine light received at each of multiple inputs of the incoming optical combiner and transmit the combined light to the receiver circuitry, and wherein the one or more return optical fiber segments are optically coupled to the multiple inputs of the incoming optical combiner (See claim 21 of Moore).
Regarding claim 26, one or more filter and balance units are optically coupled to one or more of the multiple inputs of the incoming optical combiner, and wherein the one or more return optical fiber segments are further optically coupled to the one or more filter and balance units (See claim 21 of Moore).
Regarding claim 27, the one or more lead-in optical fiber segments and the one or more return optical fiber segments do not comprise FBGs (See claim 22 of Moore).
Regarding claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the interrogator being coupled to a signal processing device that is configured to receive data packets from the interrogator since these are well-known types of processing devices.  
Regarding claim 29, a determined is made of whether any of the data packets meet an data error condition and, if so, an indication is added to the data packet that the data packet contains erroneous data (See claim 25 of Moore).
Regarding claim 30, the data error condition is determined to be met if: the frame identifiers of consecutively assembled data packets do not meet a first predetermined requirement; or the keys of consecutively assembled data packets do not meet a second predetermined requirement (See claim 26 of Moore).
Regarding claim 31, the first predetermined requirement comprises the frame number of an earlier assembled data packet being one less than the frame number of the next consecutively assembled data packet (See claim 27 of Moore).
 
Regarding claim 32, the second predetermined requirement comprises the key of one of the consecutively assembled data packets being separated from the key of the next consecutively assembled data packets by a preset number of bits (See claim 27 of Moore).
Regarding claim 33, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the signal processing device being configured to extract phase data from the data packet if no data error condition is met, wherein the phase data is obtained from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs since these are well-known types of processing techniques.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk et al. (8,737,439 – See IDS dated 11/8/21, hereinafter Wilk) in view of Handerek (WO2016012760 – See IDS dated 11/8/21).
 Regarding claim 1, Wilk disclose an apparatus comprising a light source 2 operable to emit phase coherent light, amplitude modulation circuitry 42 (See Fig. 9) optically coupled to the light source and operable to generate one or more light pulses from the light, an optical splitter 5 optically coupled to the amplitude modulation circuitry and being configured to split a light pulse received from the amplitude modulation circuitry into a pair of light pulses; an optical delayer 8 optically coupled to the optical splitter and configured to introduce a delay to one light pulse of the pair of light pulses relative to the other light pulse of the pair of light pulses; control circuitry 27 comprising a controller 23, communicatively coupled to the amplitude modulation circuitry and configured to perform a method for interrogating the optical fiber comprising generating a light pulse by using the amplitude modulation circuitry to modulate light emitted by the light source, wherein the generated light pulse is split into a pair of light pulses by the optical splitter, and wherein one of the light pulses is delayed relative to the other light pulse by the optical delayer; and controlling the outgoing optical switch to switch transmission between the at least two switch outputs such that the multiple optical fibers are interrogated at controllable duty cycles (See Col. 1, lines 61 - 64, Col. 6, lines 36 – 65, Col. 8, lines 37 – 47 and Col. 11, lines 1 – 12). 	Wilk fails to disclose an outgoing optical switch optically coupled to the light source and comprising at least two switch outputs, the outgoing optical switch being operable to switch transmission of light between each of the at least two switch outputs and a controller, communicatively coupled to the outgoing optical switch.  	However, Handerek discloses an apparatus comprising an outgoing optical switch 22 that is coupled to a light source 12 and having switch outputs and a controller 18 that controls the switch such that fibers are interrogated (See Pg. 10, Para. 2 and Pg. 11, Para. 2). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according the teachings of Handerek for the purpose of, advantageously enabling shorter lengths of optical fibers to be used to sense one or more parameters in an environment and allowing lower optical powers to be used for generating light pulses (See Handerek, Pg. 11, lines 22 - 29). 	Regarding claim 2, Wilk fails to disclose an incoming optical switch optically coupled to receiver circuitry and comprising at least two switch inputs, the incoming optical switch being operable to switch transmission of light between each of the at least two switch inputs, wherein the control circuitry is further communicatively coupled to the incoming optical switch, and wherein the method further comprises: controlling the incoming optical switch to switch transmission between the at least two switch inputs.   	However, in Handerek, the optical switch 22 delivers pulses to the fibers 10a – 10d and sends back signals to the optical circulator 20 (See Pg. 1, Para. 2). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk according the teachings of Handerek for the purpose of, advantageously enabling shorter lengths of optical fibers to be used to sense one or more parameters in an environment and allowing lower optical powers to be used for generating light pulses (See Handerek, Pg. 11, lines 22 - 29). 	Regarding claim 7, in Wilk, a temperature sensor is provided for obtaining temperature data related to a temperature of the interrogator, wherein the controller is communicatively coupled to the temperature sensor and further configured to carry out a method comprising: receiving the temperature data; determining a correlation between the temperature data and phase data obtained from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs; and adjusting the phase data as a function of the correlation so as to compensate for the temperature (See Fig. 1, Col. 7, lines 31 – 56). 	Regarding claim 8, in Wilk, the temperature of the interrogator comprises a temperature of a delay element 9 (See Col. 7, lines 31 – 56).7. 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Handerek, as applied to claim 1 above, and further in view of Ronnekleiv et al. (7,433,045 – See IDS dated 11/8/21, hereinafter Ronnekleiv). 	Regarding claim 3, Wilk and Handerek fail to disclose a phase modulator that is optically coupled to the amplitude modulation circuitry and is operable to introduce a phase shift to at least one of the light pulses.   	However, Ronnekleiv discloses an apparatus comprising an interrogator 1
having a phase modulator 30 (Gee Fig. 1) that 1s optically coupled to amplitude
modulation circuitry 35 and that is operable to introduce a phase shift to at least one
of the light pulses, wherein the phase modulator is a solid state phase modulator (See
Fig. 2), and wherein the method further comprises phase shifting one of the light
pulses relative to the other light pulse by using the phase modulator (See Col. 12, lines
54 - 58, Col. 13, lines 16-24 and Col. 16, lines 20 - 27 and 44 - 47).  	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).
 	Regarding claim 4, Wilk and Handerek fail to disclose phase shifting the at least one of the light pulses by using the phase modulator.  
However, Ronnekleiv discloses an apparatus comprising an interrogator having a phase modulator 30 (Gee Fig. 1) that 1s optically coupled to amplitude modulation circuitry 35 and that is operable to introduce a phase shift to at least one of the light pulses, wherein the phase modulator is a solid state phase modulator (See Fig. 2), and wherein the method further comprises phase shifting one of the light pulses relative to the other light pulse by using the phase modulator (See Col. 12, lines 54 - 58, Col. 13, lines 16-24 and Col. 16, lines 20 - 27 and 44 - 47).  	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Ronnekleiv for the purpose of, advantageously providing an improved interrogation system since this type of system employs pulsed sources that reduce readout interferometer phase errors to Rayleigh scattering, spurious reflections, or stimulated Brillouin scattering (See Ronnekleiv, Col. 8, lines 16 - 27).
8.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Handerek, as applied to claim 1 above, and further in view of Brady et al. (9,476,760 – See IDS dated 11/8/21, hereinafter Brady).
  	Regarding claim 5, Wilk and Handerek fail to disclose an accelerometer for obtaining acceleration data related to vibrations of the interrogator, wherein the controller is communicatively coupled to the accelerometer and further configured to carry out a method comprising: receiving the acceleration data; determining a correlation between the acceleration data and phase data obtained from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs; and adjusting the phase data as a function of the correlation so as to compensate for the vibrations.  	However, Brady discloses an apparatus comprising an interrogation system 114
(See Fig. 6) that includes an accelerometer 102 and a controller 283 coupled to the
computer that determines a correlation between acceleration data and phase data and adjusts the phase data as a function of the correlation so as to compensate for
vibrations (See Col. 4, lines 20 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Brady for the purpose of, advantageously providing a system that enables highly sensitive precision measurements with a high degree of sensitivity since the device is able to measure parameters of interest at large numbers of spatially distinct points over great distances (See Brady, Col. 1, lines 5-10). 	Regarding claim 6, Wilk and Handerek fail to disclose that the vibrations of the interrogator comprise vibrations of one or more of: the delay coil; the light source; and a phase modulator comprised in the interrogator.  	However, in Brady, the vibrations of the interrogator comprise vibrations of a
light source (See Col. 7, lines 12 - 25).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Brady for the purpose of, advantageously providing a system that enables highly sensitive precision measurements with a high degree of sensitivity since the device is able to measure parameters of interest at large numbers of spatially distinct points over great distances (See Brady, Col. 1, lines 5-10).
9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Handerek, as applied to claim 1 above, and further in view of Barfoot et al. (9,500,767 – See IDS dated 11/8/21, hereinafter Barfoot).
 	Regarding claim 9, Wilk and Handerek fail to disclose a GPS receiver, and wherein the controller is further configured to synchronize interrogation of the multiple optical fibers as a function of a signal received from the GPS receiver.  
 	However, Barfoot discloses an apparatus comprising a GPS receiver and a
controller 10 (See Fig. 2) that is configured to synchronize interrogation of an
optical fiber 12 as a function of a signal recetved from the GPS receiver (See Col. 4,
lines 24 -48, Col. 6, lines 7-17 and Col. 7, lines 51 - 57).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Barfoot for the purpose of,
advantageously correlating physical locations with positions along an optical
waveguide since this allows for more accurate mappings of the fiber cable to physical
locations and points of interests (See Barfoot, Col. 5, lines 59 - 62).
10.  	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Handerek, as applied to claim 1 above, and further in view of Malvern et al. (6,417,507 – See IDS dated 11/8/21, hereinafter Malvern).
 	Regarding claim 10, Wilk and Handerek fail to disclose that the controller is further configured to determine Lissajous data from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs.   	However, Malvern discloses an apparatus comprising a controller that is
configured to determine Lissajous data from interference of reflections of a first
light pulse off PBGs with reflections of a second light pulse off the PBGs (See Fig.
15, See Col. 8, lines 59 - 67 and Col. 9, lines 1 - 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Malvern for the purpose of,
advantageously providing a strain sensor for absolute gauging of strain since these
types of devices provide a good signal to noise ratio, a wide reflection waveband and allows multiplexing of many sensors for common light sources (See Malvern, Col. 10, lines 11-2). 	Regarding claim 11, Wilk and Handerek fail to disclose that the controller is further configured to determine the Lissajous data during interrogation of the multiple optical fibers.  
 	However, in Malvern, a controller is configured to determine Lissajous data
from interference of reflections of a first light pulse off FBGs with reflections of
a second light pulse off the FBGs (See Fig. 15, See Col. 8, lines 59 - 67 and Col. 9,
lines 1 - 34).
  	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Malvern for the purpose of,
advantageously providing a strain sensor for absolute gauging of strain since these
types of devices provide a good signal to noise ratio, a wide reflection waveband and allows multiplexing of many sensors for common light sources (See Malvern, Col. 10, lines 11-21). 	
11. 	Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilk and Handerek, as applied to claim 1 above, and further in view of Islam (7,145,704 – See IDS dated 11/8/21).
 	Regarding claim 12, Wilk and Handerek fail to disclose that the controller is further configured to assemble phase data into data packets, wherein the phase data is obtained from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs, and wherein each data packet comprises a key, a frame identifier, and a payload comprising at least a portion of the phase data.  
 	However, Islam discloses an apparatus comprising determining phase data
from interference of reflections of a first light pulse off the FBGs with reflections of
a second light pulse off the FBGs, and assembling the phase data into data
packets, each data packet comprising a key, a frame identifier and a payload
comprising at least a portion of the phase data (See Col. 1, lines 44 - 55, Col. 24, lines
16 - 27 and 47 - 62 and Col. 25, lines 1 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
  	Regarding claim 13, Wilk and Handerek fail to disclose that the controller is further configured to determine whether any of the data packets meet a data error condition and, if so, add an indication to the data packet that the data packet contains erroneous data.   	However, in Islam, a determination is made on whether any of the data packets
meet a data error condition and, 1f so, an indication is added to the data packet
that the data packet contains erroneous data (See Col. 24, lines 47 - 62 and Col. 25,
lines 1 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
 	Regarding claim 14, Wilk and Handerek fail to disclose that the data error condition is determined to be met if the frame identifiers of consecutively assembled data packets do not meet a first predetermined requirement; or the keys of consecutively assembled data packets do not meet a second predetermined requirement.   	However, in Islam, a determination is made on whether the frame identifiers of
consecutively assembled data packets do not meet a predetermined requirement
ot whether the keys of consecutively assembled data packets do not meet
a predetermined requirement (See Col. 24, lines 47 - 62 and Col. 25, lines 1 - 39).
 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
 	Regarding claim 15, Wilk and Handerek fail to disclose that the first predetermined requirement comprises the frame number of an earlier assembled data packet being one less than the frame number of the next consecutively assembled data packet.   	However, in Islam, the predetermined requirement comprises the frame
number of an earlier assembled data packet being one less than the frame number
of the later, consecutively assembled data packet, or wherein the predetermined
requirement comprises the key of one of the consecutively assembled data
packets being separated from the key of the other of the consecutively assembled data
packets by a preset number of bits (See Col. 27, lines 2 - 10). 	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
	Regarding claim 16, Wilk and Handerek fail to disclose that the second predetermined requirement comprises the key of one of the consecutively assembled data packets being separated from the key of the next consecutively assembled data packets by a preset number of bits.   	However, in Islam, the predetermined requirement comprises the frame
number of an earlier assembled data packet being one less than the frame number
of the later, consecutively assembled data packet, or wherein the predetermined
requirement comprises the key of one of the consecutively assembled data
packets being separated from the key of the other of the consecutively assembled data
packets by a preset number of bits (See Col. 27, lines 2 - 10).
	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
 	Regarding claim 17, Wilk and Handerek fail to disclose that the interrogator is further configured to transmit the data packets to a signal processing device communicatively coupled to the interrogator.   	However, in Islam, data packets are transmitted to a signal processor 1028 (See Fig. 15).
	Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).
 	Regarding claim 18, Wilk and Handerek fail to disclose that the interrogator and the signal processing device are configured to communicate over a communication line with a throughput of at least 1Gb/s.   	However, in Islam, the interrogator and the signal processing device are configured to communicate over a communication line with a throughput of at least 1Gb/s (See Col. 21, lines 28 – 43).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Wilk and Handerek according to the teachings of Islam for the purpose of, advantageously providing an optical system having an optical router since these types of devices transmit information in the optical domain with greatly enhanced speed and bandwidth (See Islam, Col. 1, lines 27 - 39).

                                            Allowable Subject Matter
12. 	Claims 19 – 33 would be allowable upon the timely filing of a terminal disclaimer. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for the indication of allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a phase modulator optically coupled to the amplitude modulation circuitry and operable to introduce a phase shift to at least one of the light pulses, and wherein the method further comprises phase shifting each of the light pulses by using the phase modulator; and one or more optical fiber segments optically coupled to the interrogator”, as well as, “further comprising an outgoing optical splitter and an incoming optical combiner, the outgoing optical splitter being optically coupled to the light source and being configured to split light received at the outgoing optical splitter and transmit the split light out each of multiple outputs of the outgoing optical splitter, and wherein the incoming optical combiner is optically coupled to receiver circuitry and is configured to combine light received at each of multiple inputs of the incoming optical combiner and transmit the combined light to the receiver circuitry” (referring to claim 20), “ further comprising one or more filter and balance units optically coupled to one or more of the multiple inputs of the incoming optical combiner” (referring to claim 21), “one or more optical circulators optically coupled to each of the one or more optical fiber segments, wherein, for each optical fiber segment, light sent from the interrogator to the optical fiber segment passes through the optical circulator, is reflected off FBGs comprised in the optical fiber segment, and is redirected by the circulator to receiver circuitry comprised in the interrogator” (referring to claim 22), “ the system further comprises one or more lead- in optical fiber segments optically coupling the interrogator to each of the one or more optical circulators, and one or more return optical fiber segments optically coupling each of the one or more optical circulators to the receiver circuitry” (referring to claim 23), “an outgoing optical splitter optically coupled to the light source and being configured to split light received at the outgoing optical splitter and transmit the split light out each of multiple outputs of the outgoing optical splitter, and wherein the one or more lead-in optical fiber segments are optically coupled to the multiple outputs of the outgoing optical splitter” (referring to claim 24), “an incoming optical combiner optically coupled to receiver circuitry and configured to combine light received at each of multiple inputs of the incoming optical combiner and transmit the combined light to the receiver circuitry, and wherein the one or more return optical fiber segments are optically coupled to the multiple inputs of the incoming optical combiner” (referring to claim 25), “one or more filter and balance units optically coupled to one or more of the multiple inputs of the incoming optical combiner, and wherein the one or more return optical fiber segments are further optically coupled to the one or more filter and balance units” (referring to claim 26), “the one or more lead-in optical fiber segments and the one or more return optical fiber segments do not comprise FBGs” (referring to claim 27), “the interrogator is communicatively coupled to a signal processing device configured to receive data packets from the interrogator” (referring to claim 28), “the signal processing device is further configured to determine whether any of the data packets meet an data error condition and, if so, add an indication to the data packet that the data packet contains erroneous data” (referring to claim 29), “the data error condition is determined to be met if the frame identifiers of consecutively assembled data packets do not meet a first predetermined requirement; or the keys of consecutively assembled data packets do not meet a second predetermined requirement” (referring to claim 30), “the first predetermined requirement comprises the frame number of an earlier assembled data packet being one less than the frame number of the next consecutively assembled data packet” (referring to claim 31), “the second predetermined requirement comprises the key of one of the consecutively assembled data packets being separated from the key of the next consecutively assembled data packets by a preset number of bits” (referring to claim 32), and “the signal processing device is configured to extract phase data from the data packet if no data error condition is met, wherein the phase data is obtained from interference of reflections of one light pulse of the pair of light pulses off the FBGs with reflections of the other light pulse of the pair of light pulses off the FBGs” (referring to claim 33) in combination with the other limitations presented in claim 19. 
                                                       Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 14. 	Hull et al. (20220057275) disclose a method and system for testing a fiber optic monitoring system in a conduit.
 	Baker et al. (20160231197) disclose a kerr phase-interrogator for sensing and signal processing applications.
 	Waagaard et al. (7359061) disclose a method and apparatus for providing polarization insensitive signal processing for interferometric sensors.
 	Lange et al. (20030169956) disclose a fiber optic sensor. 	Zimmerman et al. (5649035) disclose a fiber optic strain gauge patch. 15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/29/22